Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following terms invoke U.S.C. 112, sixth paragraph: “load acquisition part”, “control part”, “tank internal pressure acquisition part”, “motor load detection part”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “the control part can perform control…”. It is not clear from this language whether or not the control modes described following the term “can” are intended to be positively claimed, or if the control part must simply be a device capable of performing such a control.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al (US PGPub No. 2006/0045751).

Beckman teaches:
limitations from claim 1, an air compressor (36; FIG. 10-11) comprising: a motor (34); a compression mechanism that is driven by the motor and that is configured to generate compressed air (paragraph 3, 42-43); a tank (22) that is configured to 

limitations from claim 3, wherein the control part can perform control by switching between a normal mode and a following mode (quiet vs. optimal modes), the normal mode in which the TN characteristic (speed) of the motor is kept constant regardless of the load of the compression mechanism acquired by the load acquisition part (see quiet mode using a constant amperage and/or selected motor speed; paragraph 83), the following mode in which the TN characteristic of the motor is changed in response to an internal pressure of the tank (optimum mode with changing speeds; paragraphs 86, 90-94);

limitations from claims 4 and 9, wherein the load acquisition (26; paragraph 44) part is a tank internal pressure acquisition part (see paragraph 40 of the current application’s PGPub for interpretation under U.S.C. 112, sixth paragraph, the paragraph describes the acquisition part as a pressure sensor) that is configured to acquire an internal pressure of the tank, the part being a pressure sensor (paragraphs 44, 97 for example);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US PGPub No. 2006/0045751) as applied to claim 1 above, and in further view of Ueda et al (US PGPub No. 2004/0245949).

Beckman teaches controlling a speed/current of the motor (paragraphs 76, 83 for example), but does not teach the use of field weakening control;

Ueda teaches a motor (2) using known field weakening control to adjust a motor speed (paragraphs 73-74 for example);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to utilize field weakening in order to control the speed of the motor driving the pump of Beckman, as taught by Ueda, in order to account for counter EMF increases such that the motor-compressor is able to efficiently reach desired higher rpms (paragraphs 12-14, 22, and 308);





Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US PGPub No. 2006/0045751) as applied to claim 1 above, and in further view of Saukko et al (US PGPub No. 2017/0218964).

Beckman teaches monitoring a current (via transducer 202), but teaches the use of a pressure sensor (26) as a load acquisition part in order to measure a pressure which is used to characterize a load of a TN characteristic and control the motor-pump (paragraph 76), rather than determining the pressure via the sensed current;

Saukko teaches:

limitations from claims 5-6, a compressor control system (paragraph 11), including a load acquisition part (see paragraph 13 teaching a monitored current which necessitates some form of sensor; see paragraph 38 of the current application’s PGPub for interpretation under U.S.C. 112, sixth paragraph, the paragraph describes the motor load detection part as a current sensor) embodied as a current sensor (see paragraph 13, the current is monitored and therefore must be sensed in some manner), and a control part (“controller”) is configured to estimate an internal pressure of a tank (“pressure vessel”) from a detection value of the motor load detection part (see paragraph 13 and 17 teaching a current based determination of tank pressure);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to utilize a sensed current of the compressor system of Beckman to determine the pressure within the tank rather than a pressure sensor, in a manner as taught by Saukko, in order to reduce the need 





Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US PGPub No. 2006/0045751) in view of Saukko et al (US PGPub No. 2017/0218964) as applied to claims 1 and 5-6 above, and in further view of Ueda et al (US PGPub No. 2004/0245949).

Beckman teaches controlling a speed/current of the motor (paragraphs 76, 83 for example) including at a maximum level as the load increases (paragraph 87, 93 teaching that as usage/load increases, the compressor may be set to run at a max), but does not teach the use of field weakening control to achieve motor control;

Ueda teaches a motor (2) using known field weakening control, including strengthening (i.e. further weakening) to adjust a motor speed (paragraphs 73-74 for example);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to utilize field weakening in order to control the speed of the motor driving the pump of Beckman, as taught by Ueda, in order to account for counter EMF increases such that the motor-compressor is able to efficiently reach desired maximum rpms (paragraphs 12-14, 22, and 308);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent 5,220,259 teaches speed-torque relationships pertaining to an electric motor and its control;
US 2016/0341191, 4893067, and 2009/0108797 teach motor control utilizing TN and load curves;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746